599 So. 2d 1057 (1992)
Curtis SHEFFIELD, Appellant,
v.
STATE of Florida, Appellee.
No. 91-2105.
District Court of Appeal of Florida, Fourth District.
July 1, 1992.
Richard L. Jorandby, Public Defender, and Tanja Ostapoff, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Georgina Jimenez-Orosa, Asst. Atty. Gen., West Palm Beach, for appellant.
PER CURIAM.
Reversed and remanded on the authority of Kelly v. State, 593 So. 2d 1060 (Fla. 4th DCA 1992). We certify to the Supreme Court the same question as was certified in Williams v. State, 593 So. 2d 1064 (Fla. 4th DCA 1992).
LETTS, STONE and WARNER, JJ., concur.